Judgment, Supreme Court, New York County (John Bradley, J.), rendered February 3, 1997, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 8 years, unanimously affirmed.
Defendant failed to preserve his claim that the prosecutor did not lay the foundation required by CPL 60.25 for the admission of testimony from police officers who recounted the victim’s identification of defendant moments after the knifepoint robbery, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record as a whole establishes that the victim was unable to make an in-court identification due to a lack of present recollection. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.